DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 8/12/2021. Applicant has added new dependent claims 16 and 17. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohms et al., EP 2378604, in view of Simpson et al., US 8483793.
Regarding claim 1, Ohms et al., teaches an accumulator cell (electrochemical cell; 0001) comprising: a cathode (0014) arranged at a first end of the cell; an anode (0023) arranged at a second end of the cell that is opposite to the first end (Fig. 1-3; electrode 9, sensor 7, electrolyte 3; an electrolyte (0023) arranged inside accumulator cell (Fig. 1-3; electrolyte 3, cell 2); and a sensor having at least two sensor electrodes (“at least one sensor”; 0025; 0050) and is 
However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention because Ohms teaches “one or more electrochemical cells of a battery” (0046), which would include a lithium ion accumulator. 
Ohms et al., does not teach a sensor having at least two sensor electrodes.
Simpson et al., teaches an accumulator cell (col. 97, lines 28-37); an anode (col. 9, lines 54-67 and col. 10, lines 1-5); a cathode (col. 9, lines 54-67 and col. 10, lines 1-5); an electrolyte (col. 9, lines 54-67 and col. 10, lines 1-5); a sensor has at least two sensor electrodes (Fig. 7F-7L) (col. 5, lines 30-51) (col. 69, lines 42-67 and col. 70, lines 1-59), wherein the at least two sensor electrodes are operated in an electrical potential range (col. 69, lines 15-41) that protects the sensor and/or the sensor electrodes from corrosion by the electrolyte (col. 65, lines 45-60).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the teachings of Simpson et al., into the teachings of Ohms et al., because “one advantage of this configuration is that it is relatively simple to embed electrode wires in a long cylinder of insulating material and then cut the sensors to any desired size and/or shape.” (col. 73, lines 1-11).
 and/or a second sensor electrode is connected in the accumulator cell such that it is operated at an electric potential of the anode (0036). Regarding claim 3, Ohms et al., teaches a first sensor electrode is coupled to the cathode and operated at an electric potential of the cathode (0036), and/or a second sensor electrode is coupled to the anode and operated at an electric potential of the anode (0036). 
Regarding claim 4, Simpson et al., teaches a controller (0057-0058), wherein the controller is coupled to the sensor and configured to drive the sensor (0057-0058).Regarding claim 6, Ohms et al., teaches the at least two sensor electrodes are not protected within the electrolyte by a passive corrosion protection (0030).Regarding claim 7, Ohms et al., teaches the at least two sensor electrodes are wired in the accumulator cell (0050; 0061) such that they are operated in a potential range from greater than 1 mV to 1 V with respect to the electrolyte (0028).
Regarding claim 8, Simpson et al., teaches the sensor is a resistance sensor (0067-0068).
Regarding claim 10, Ohms et al., teaches a method for the manufacture and operation of an accumulator cell (electrochemical cell; 0001), the method comprising the acts of: arranging a sensor in an interior of the accumulator cell (0025) so that the sensor is directly exposed to electrolyte in the accumulator cell (0017; 0030); connecting sensor electrodes of the sensor to an anode and/or a cathode of the accumulator cell (0036); and operating the sensor electrodes in an electric potential range that protects against corrosion caused by the electrolyte (0030). Ohms et al., does not recite a lithium ion accumulator. 
 Regarding claim 13, Ohms et al., teaches the controller is read wirelessly and/or through provided terminals (0063). Regarding claim 14, Ohms et al., teaches the potential range is 1 mV to 1 V (0028).
Regarding claim 15, Ohms et al., teaches the electric potential range is from 1 mV to 1 V (0028).
Regarding claim 16, Ohms et al., does not teach a housing of the sensor is completely surrounded by and directly in contact with the electrolyte.
Simpson et al., teaches a housing (Fig. 2B) (membrane system 22) of the sensor (sensor electrode 16) is completely surrounded by and directly in contact with the electrolyte (electrolyte 24).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the teachings of Simpson et al., into the teachings of Ohms et al., because “it is understood that the membrane system 22 can be modified for use in other sensors, by including only one or more of the domains, additional domains not recited above, or for other sensor configurations.” (col. 65, lines 17-27).

Simpson et al., teaches a housing (Fig. 2B) (membrane system 22) of the sensor (sensor electrode 16) is completely surrounded by and directly in contact with the electrolyte (electrolyte 24).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the teachings of Simpson et al., into the teachings of Ohms et al., because “it is understood that the membrane system 22 can be modified for use in other sensors, by including only one or more of the domains, additional domains not recited above, or for other sensor configurations.” (col. 65, lines 17-27).

Response to Arguments
3.	Applicant’s arguments, filed 8/12/2021, with respect to the 35 USC 103 Rejection in view of Ohms et al., have been fully considered and are persuasive.  However, the 35 USC 103 Rejection of Ohms et al., in view of Simpson et al., is described above.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727